Citation Nr: 0726377	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
congenital heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 11, to 
November 4, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for congenital 
heart disease.  The veteran timely appealed the May 2003 
rating action to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA notice in a new and material evidence claim must notify 
a claimant of (1) the evidence and information that is 
necessary to reopen the claim; and (2) the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

As explained below, the veteran has not received the notice 
required by Kent with regards to his application to reopen a 
previously denied claim for service connection for congenital 
heart disease.

In the case at bar, the veteran has periodically sought to 
establish service connection for congenital heart disease 
since October 1980.  The Board denied the aforementioned 
service connection claim in two previous decisions, December 
1981 and February 1986.  In February 1986, the Board 
concluded that the evidence, while new, did not support the 
conclusion that a heart disorder either originated in, or was 
chronically worsened, during military service.  

The veteran sought to reopen his previously denied claim for 
congenital heart disease on several occasions.  By an October 
1987 rating action, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for congenital heart disease.  
In reaching their determination, the RO found that the 
evidence-an October 1987 VA outpatient report-did not 
establish that the veteran's pre-existing congenital heart 
disease was permanently aggravated during military service.  
The RO indicated that such reasoning had been upheld by the 
Board in February 1986.  The veteran was informed of the RO's 
decision in November 1987.  In November 1988, the RO received 
the veteran's notice of disagreement.  A statement of the 
case was issued in November 1988; VA Form 1-9, was enclosed.  
The veteran did not file a substantive appeal.  Thus, the 
RO's October 1987 rating action became final.  38 C.F.R. 
§ 20.302 (1987).  

In April 2003, the veteran once again sought to reopen his 
previously denied claim for service connection for congenital 
heart disease (see, VA Form 21-4138, Statement in Support of 
Claim, dated in April 2003).  

The regulation defining new and material evidence was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed in April 2003, the revised provisions of 38 
C.F.R. § 3.156(a) are applicable.

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 
38 C.F.R. § 3.156(a) (2006).

The RO sent the veteran VCAA notice letters in August 2002 
and June 2003.  The August 2002 letter contained a brief 
description of what constituted new and material evidence, 
and informed the veteran that he needed to submit evidence 
showing that his disability had been incurred in or 
aggravated by service.  Specifically, the August 2002 letter 
described material evidence as "evidence that is relevant to 
the issue of service connection."  The June 2003 letter 
described material evidence as "material means it applies to 
the specific issue you are claiming."  Neither letter, 
however, included the definition of new and material in 
effect as of August 29, 2001.  Failure to provide notice of 
what constitutes material evidence would generally be the 
type of error which has the natural effect of producing 
prejudice.  Kent at 10.

In addition, the Board interprets the holding in Kent, as 
requiring VA to inform the veteran what specific evidence 
(italics added) is necessary to reopen his previously denied 
claim for service connection for congenital heart disease, 
i.e., competent medical evidence (i.e., an opinion from 
medical personnel) that his congenital heart disease either 
originated in military service, or pre-existed service and 
was permanently aggravated therein, see October 1987 rating 
action.  

Therefore, the Board finds that VA has not satisfied the 
notification requirements of the VCAA as interpreted in Kent, 
supra. 

Finally, the evidence of record reflects that the veteran has 
been awarded Social Security Administration (SSA) disability 
benefits (see, December 1988 treatment record, prepared by 
North Carolina Division of Mental Health/Mental 
Retardation/Substance Abuse Services, and VA Form 21-526, 
Veteran's Application for Compensation or Pension, dated in 
August 1991, reflecting that the appellant was in receipt of 
"disability income" and SSA wages, respectively).  

The medical evidence of record primarily consists of private 
and VA outpatient and hospitalization reports beginning in 
1980.  It is not clear from the claims file what disabling 
condition(s) resulted in the veteran's award of SSA 
disability benefits. 
Given the uncertainty of what the identified SSA records may 
contain, in particular, possible treatment records which may 
have a bearing on the veteran's claim on appeal, the RO 
should obtain any available medical records associated with 
the veteran's reported SSA disability benefits award.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Send the veteran a VCAA notice 
letter in accordance with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), specifically informing 
him of the information and evidence 
required to substantiate his claim, 
what evidence the veteran is 
responsible for obtaining, what 
evidence VA will undertake to obtain, 
and notify the veteran to provide all 
pertinent evidence in his possession.

This letter must include the definition 
of new and material evidence as revised 
August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2006).  The letter must 
include an explanation of the specific 
reasons for the RO's October 1987 
determination that new and material 
evidence had not been received to 
reopen a previously denied claim for 
service connection for congenital heart 
disease, i.e., evidence of congenital 
heart disease that either originated in 
service, or was permanently aggravated 
during military service, and of what is 
needed to substantiate the element(s) 
of the claim, in accordance with Kent, 
supra.

2.  Obtain from the Social Security 
Administration any records not 
currently associated with the claims 
file that are pertinent to the claim on 
appeal, including any decisions and the 
medical records relied upon in those 
decisions.   

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



